Execution Version


AMENDED AND RESTATED EMPLOYMENT AGREEMENT
This Amended and Restated Employment Agreement (“Agreement”), dated as of
December 9, 2016, is made by and between National Pen Co. LLC, a Delaware
limited liability company, its successors and assigns (the “Company”), and Peter
Kelly (“Employee”).
Background
WHEREAS, following the consummation of the transactions (the “Transactions”)
contemplated by that certain Purchase Agreement dated as of the date hereof (the
“Purchase Agreement”), by and among the Company, Cimpress USA Incorporated, a
Delaware corporation, National Pen Holdings, LLC, a Delaware limited liability
company, National Pen Blocker Holdings, L.P., a Delaware limited liability
partnership, and National Pen Blocker Corp., a Delaware corporation, the Company
desires to employ Employee pursuant to the terms of this Agreement, and Employee
desires to provide personal services to the Company in return for certain
compensation under this Agreement; and
WHEREAS, the Parties desire and intend that this Agreement supersede any and all
prior employment agreements and understandings between Employee and the Company,
including, without limitation that certain Agreement, dated as of June 8, 2016,
as amended, and that certain Retention and Separation Agreement, dated as of
February 17, 2012, as amended (collectively, the “Existing Agreements”), and to
provide for the employment of Employee upon the terms and conditions set forth
herein.
NOW THEREFORE, in consideration of the mutual covenants set forth in this
Agreement and intending to be legally bound hereby, the parties agree as
follows:
1.Effective Date. This Agreement shall take effect on the “Closing Date” (as
defined in the Purchase Agreement) (the “Effective Date”), and shall have no
legal force or effect whatsoever prior thereto (or in the event the Closing Date
does not occur for any reason, whether due to termination of the Transactions or
otherwise).
2.    At-Will Employment. Employee shall be employed by the Company on an “at
will” basis, meaning either the Company or Employee may terminate Employee’s
employment at any time, with or without cause or advance notice. Any contrary
representations that may have been made to Employee shall be superseded by this
Agreement. This Agreement shall constitute the full and complete agreement
between Employee and the Company on the “at will” nature of Employee’s
employment with the Company, which may be changed only in an express written
agreement signed by Employee and a duly authorized officer of the Company.
Employee’s rights to any compensation following a termination shall be only as
set forth in Section 9. The period of Employee’s employment with the Company
from the Effective Date and continuing until terminated by either party shall be
referred to in this Agreement as the “Employment Term.”
3.    Duties. During the Employment Term, Employee will serve in the position of
EVP, Chief Executive Officer of the Company (the “Board”). Employee will report
to the Chief Executive Officer of Cimpress (“CEO”) and/or such executive
designated by the CEO, performing such duties as are normally associated with
Employee’s position and such duties as are assigned to Employee from time to
time, subject to the oversight and direction of the CEO or his designee.
Employee shall well and faithfully serve the Company and use best efforts to
promote and maintain the interests and reputation of the Company. As a
full-time, exempt employee, Employee will devote substantially all of Employee’s
business time and attention to the business of the Company, although Employee
may undertake and engage in the activities permitted pursuant to Section 17,
below. Employee shall perform Employee’s duties under this Agreement principally
out of the Company’s corporate headquarters. In addition, Employee shall make
such business trips to such places as may be necessary or advisable for the
efficient operations of the Company, with international airfare travel in
business class.
4.    Company Policies. The employment relationship between the parties shall
also be subject to the Company’s personnel policies and procedures as they may
be interpreted, adopted, revised or deleted from time to time in the Company’s
sole discretion. Notwithstanding the foregoing, in the event that the terms of
this Agreement differ from or are in conflict with the Company’s general
employment policies or practices, this Agreement shall control.
5.    Compensation. For services rendered during this Agreement and for
Employee’s covenants hereunder, the Company shall pay Employee a salary
equivalent to $675,000 on an annualized basis (the “Base Salary”), payable in
such installments and at such times as the Company pays its salaried employees.
All payments shall be subject to applicable withholdings. Effective as of July
1, 2017, (a) the Base Salary shall be increased to $710,000 on a going forward
basis during Employee’s employment with the Company and (b) Employee shall
thereafter no longer be eligible to receive an annual cash bonus under this
Agreement or under any other incentive compensation plan adopted by the Company
(unless expressly stated in a written agreement or plan entered into or adopted
by the Company in its sole discretion). Except as otherwise set forth herein,
the Base Salary shall be subject to review and adjustment by the Company in its
sole discretion.
6.    Cash Bonus.
(a)    Subject to Employee’s continuous performance of services to the Company
under this Agreement during the period commencing on the Effective Date and
ending on June 30, 2017, Employee shall be entitled to receive a one-time cash
bonus in the amount of $150,000, payable subject to standard federal and state
payroll withholding requirements. Such bonus, if earned, will be paid to
Employee in the payroll period immediately following June 30, 2017. If, prior to
June 30, 2017, Employee incurs a termination of employment that qualifies
Employee for benefits under Section 4 of the Executive Retention Agreement, then
in addition to the benefits provided in Section 4 of the Executive Retention
Agreement, and subject to the same conditions, and in addition to any benefits
under Section 9 of this Agreement, Employee will receive, at the same time
payment of the Severance Payment (as defined under the Executive Retention
Agreement) is paid under the Executive Retention Agreement, a lump sum payment
equal to a pro rata portion of the above referenced one time cash bonus, payable
subject to standard federal and state payroll withholding requirements, with
such pro ration based on the number of days of Employee’s continuous services to
the Company from the Effective Date through the date of Employee’s termination
as compared to the number of days from the Effective Date through June 30, 2017.
(b)    Employee shall receive a payment under the Company’s 2016 annual
incentive plan (the “2016 AIP Bonus”) equal to forty-five percent (45%) of
Employee’s base salary as in effect as of December 9, 2016. The 2016 AIP Bonus
shall be paid, subject to standard federal and state payroll withholding
requirements, upon the Company’s next regularly scheduled payroll date following
the Closing (as defined in the Purchase Agreement) (but, for Section 409A
exemption purposes, no later than March 15, 2017).
7.    Long Term Incentive Awards.
(a)    At the first quarterly meeting of the Supervisory Board of Cimpress N.V.
occurring after the Effective Date, Employee will be granted a long-term
incentive award under the Cimpress 2016 Performance Equity Plan, as may be
amended (the “Plan”), with a grant value of USD $2,000,000 (the “Initial Grant”)
which will be allocated as follows:
(1)    60%, or USD $1,200,000, of the Initial Grant will be awarded as
Performance Share Units (“PSUs”) under the Plan. Any issuance of shares in
respect of PSUs is subject to two vesting conditions, namely service-based
vesting and the share price performance of Cimpress ordinary shares. As for the
service-based vesting condition, the PSUs for the Initial Grant will vest over a
four-year period, with 25% vesting on January 2, 2018 and an additional 25%
vesting on each of the following three anniversaries of the initial vesting
date, so long as Employee remains continuously employed by or in another service
relationship with the Company or another Cimpress affiliate through and
including each such date, respectively, and the performance-based vesting will
be as described in the plan document. The share price performance will be
measured six to ten years after the PSUs for the Initial Grant are granted,
which means that the earliest opportunity for a share issuance would be six
years after the PSUs for the Initial Grant are granted.
(2)    40%, or USD $800,000, will be awarded as a cash retention bonus. The cash
retention bonus will vest and payout over a four-year period, with 25% vesting
on January 2, 2018 and an additional 25% vesting on each of the following three
anniversaries of the initial vesting date, so long as Employee remains
continuously employed by or in another service relationship with the Company or
another Cimpress affiliate through and including each such date, respectively.
(b)    Subject to Employee’s continuous performance of services to the Company
under this Agreement during the period commencing on the Effective Date and
ending on the grant date for the Cimpress FY18 Grant (which grant date will be
no later than the first quarterly meeting of the Supervisory Board of Cimpress
N.V. occurring after June 30, 2017), Employee will be entitled to receive a
long-term incentive award under the Plan with a grant value of USD $400,000 (the
“Cimpress FY18 Grant”) which will be allocated as follows:
(1)    not less than 60%, or USD $240,000, of the Cimpress FY18 Grant will be
awarded as PSUs under the Plan, as directed electronically by Employee during
the election period indicated by Cimpress. Any issuance of shares in respect of
PSUs is subject to two vesting conditions, namely service-based vesting and the
share price performance of Cimpress ordinary shares. As for the service-based
vesting condition, the PSUs for the Cimpress FY18 Grant will vest over a
four-year period, with 25% vesting on June 30, 2018 and an additional 25%
vesting on each of the following three anniversaries of the initial vesting
date, so long as Employee remains continuously employed by or in another service
relationship with the Company or another Cimpress affiliate through and
including each such date, respectively, and the performance-based vesting will
be as described in the plan document. The share price performance will be
measured six to ten years after the PSUs for the Cimpress FY18 Grant are
granted, which means that the earliest opportunity for a share issuance would be
six years after the PSUs for the Cimpress FY18 Grant are granted.
(2)    whatever portion of the Cimpress FY18 Grant is not allocated to PSUs by
Employee (subject to the limitations set forth in subsection (b)(1) above), will
be awarded as a cash retention bonus, which will vest and payout over a
four-year period, with 25% vesting on June 30, 2018 and an additional 25%
vesting on each of the following three anniversaries of the initial vesting
date, so long as Employee remains continuously employed by or in another service
relationship with the Company or another Cimpress affiliate through and
including each such date, respectively.
(c)    While this Section 7 is a general description of Employee’s long-term
incentive awards, such awards will at all times be subject to all terms, time
and performance vesting schedules, limitations, restrictions and termination
provisions set forth in the applicable plan documents and the separate PSU award
agreement(s) that Employee will sign or accept electronically to evidence each
grant of PSUs. The Initial Grant award agreements shall be in substantially the
latest (as of the Effective Date) publicly available form and the Cimpress FY18
Grant award agreements shall be in substantially the form applicable to all
Cimpress grantees as of the time of grant of the Cimpress FY18 Grant.
(d)    Employee will be eligible for additional annual and other future equity
grants consistent with Employee’s position and the Company’s policies as may be
in effect from time to time.
8.    Fringe Benefits and PTO. During the Employment Term, Employee shall be
entitled to participate on the same basis as similarly situated executives in
the employee benefit plans and programs of the Company which are made generally
available from time to time by the Company to employees in comparable positions,
subject to and on a basis consistent with the terms and conditions of such plans
and arrangements, including a defined contribution retirement plan, private
medical care benefits, life insurance, and disability insurance (provided that,
for the avoidance of doubt, the Company may terminate and or amend the terms of
any employee benefit plans or programs at any time). Employee shall receive
indemnification arrangements at least as favorable as provided to any officer of
the Company or of Cimpress N.V. Employee will be entitled to keep any paid time
off (“PTO”) which he accrued prior to the Transactions, provided that such PTO
is unpaid and owing as of the Effective Date.  Employee’s use of such PTO, and
continued accrual rates (if any), will be governed by the Company’s applicable
policy regarding such use and accrual.
9.    Executive Retention Agreement. Concurrently with the execution of the
Agreement, the parties shall enter into an Executive Retention Agreement, in the
form attached hereto as Exhibit A (the “Executive Retention Agreement”).
10.    Confidential Information. At no time during or after Employee’s
employment will Employee (a) use Confidential Information (as defined below) for
any purpose other than such employment as directed by the Company or (b)
disclose Confidential Information to any person or entity other than the Company
or persons or entities to whom disclosure has been authorized by the Company
(except that Employee may disclose such information to the minimum extent
necessary to comply with governmental or judicial process). Employee understands
that nothing in this Agreement is intended to: (i) prohibit Employee from
reporting possible violations of federal law or regulation to any governmental
agency or entity, or making other disclosures that are protected under
applicable federal law or regulation; or (ii) limit Employee’s ability to
respond to inquiries from, or otherwise cooperate with, any governmental or
regulatory investigation (“Protected Activities”). Employee further understands
that the Company in no way requires Employee to seek authorization from the
Company or inform the Company about any Protected Activities. If Employee
engages in such Protected Activities, Employee will take reasonable precautions
to prevent the unauthorized use or disclosure of any Confidential Information to
any parties other than the relevant government agencies and inform such
authorities that the information being disclosed may be Confidential
Information. If any disclosure pursuant to this section is necessary to comply
with judicial process, Employee agrees to notify the Company of such pending
disclosure and consult with the Company concerning the advisability of seeking a
protective order or other means of preserving the confidentiality of the
Confidential Information.
As used herein, “Confidential Information” means all information of a technical
or business nature relating to the Company or its affiliates (past or present),
including, without limitation, trade secrets, inventions, drawings, file data,
documentation, diagrams, specifications, know-how, processes, formulae, models,
test results, marketing techniques and materials, marketing and development
plans, price lists, pricing, policies, business plans, information relating to
customer or supplier identities, characteristics and agreements, financial
information and projections, flow charts, software in various stages of
development, source codes, object codes, research and development procedures and
employee files and information; provided, however, that “Confidential
Information” shall not include: (i) any information that has become public
knowledge through no fault of Employee, (ii) any information which was publicly
known or made generally available prior to the time of disclosure by the Company
to Employee, or (iii) is in Employee’s rightful possession, without
confidentiality obligations, at the time of disclosure by the Company as shown
by Employee’s then-contemporaneous written records; provided further that any
combination of individual items of information shall not be deemed to be within
any of the foregoing exceptions merely because one or more of the individual
items are within such exception, unless the combination as a whole is within
such exception. Employee understands that nothing in this Agreement is intended
to limit employees’ rights to discuss the terms, wages, and working conditions
of their employment, as protected by applicable law. Employee also agrees not to
disclose any confidential or proprietary information that the Company obtains
from a third party and which the Company treats as confidential or proprietary
or designates as confidential, whether or not such information is owned or
developed by the Company. All Confidential Information, regardless of form, is
the exclusive property of the Company. Employee assigns to the Company any
rights to the foregoing Confidential Information and any other proprietary data,
inventions or other intellectual property used or developed during or prior to
the term hereof by Employee in providing services to the Company. Employee will
deliver promptly to the Company on termination of employment with the Company,
or at any other time the Company requests, all memoranda, notes, records,
reports and other documents (and all copies thereof) in any form whatsoever
relating to the business of the Company or members of its affiliated group or
any other property (including, but not limited to, Company computers with its
files, data and licensed materials stored thereon intact, access cards, credit
cards, network access devices, cell phones, electronic storage devices, tools,
equipment) that he obtained while employed by, or otherwise serving or acting on
behalf of, the Company.
11.    Intellectual Property. Any Confidential Information, as well as any trade
secrets, know-how, ideas (whether or not protectable under trade secret laws),
invention (whether or not protectable under patent laws), copyrightable or
patentable work, works of authorship, improvement, technique, discoveries,
designs, development, information fixed in any tangible medium of expression
(whether or not protectable under copyright laws), product, trademarks, service
marks, trade names, trade dress, service, computer technology, software, and the
like, whether tangible or intangible, directly or indirectly resulting or
arising from, or created through, the Company’s business, in which a property
interest exists or may exist if asserted (under federal or state law) (hereafter
“Intellectual Property”), shall be the sole and exclusive property of the
Company. All copyrightable Intellectual Property shall be deemed “works for
hire” under the federal Copyright Act. To the extent that Employee retains any
interest in such Intellectual Property, Employee, without requiring the
provision of additional consideration, (a) hereby does assign and will
irrevocably transfer and assign to the Company or its designee his entire right,
title and interest in such Intellectual Property, including all patents, trade
secrets, copyrights, and renewals of copyrights, which assignment operates
automatically upon the conception of the Intellectual Property; (b) shall
execute whatever assignments and other documents that the Company may reasonably
request of Employee to vest fully title of such Intellectual Property in the
Company; and (c) shall comply with all reasonable requests by the Company to
assist the Company in enforcing and defending its rights in such Intellectual
Property vis-a-vis any person or entity. Notwithstanding any other provision of
this Section 11 to the contrary, no assignment shall apply hereunder to the
extent that California Labor Code Section 2870 prohibits such assignment.
California Labor Code Section 2870(a) provides as follows: “Any provision in any
employment agreement which provides that an employee shall assign, or offer to
assign, any of his or her rights in an invention to his or her employer shall
not apply to an invention that the employee developed entirely on his or her own
time without using the employer’s equipment, supplies, facilities, or trade
secret information except for those inventions that either: (i) relate at the
time of conception or reduction to practice of the invention to the employer’s
business, or actual or demonstrably anticipated research or development of the
employer; or (ii) result from any work performed by the employee for the
employer.” Nothing in this Agreement is intended to expand the scope of
protection, if any, provided to Employee by Sections 2870 through 2872 of the
California Labor Code.
12.    Non-Interference. Employee agrees that during his employment and during
the Restricted Period, Employee will not, directly or indirectly, on behalf of
himself or any other person or entity:
(a)    use the Company’s Confidential Information, including customer lists, to
(i) solicit, induce, recruit, or encourage any customer or potential customer of
the Company or any of its subsidiaries to purchase or acquire any products or
services competitive or potentially competitive to those provided or performed
by the Company or any of its subsidiaries or to terminate its business
relationship with the Company or any of its subsidiaries or (ii) encourage any
Supplier or Potential Supplier of the Company to terminate its business
relationship with the Company; or
(b)    criticize or disparage in any way (i) the Company or its officers,
directors, or employees or (ii) any other Released Person, except as may be
allowed by applicable law, including, but not limited, to under Section 7 of the
National Labor Relations Act.
For purposes of these provisions, “Supplier” means any person or entity which
provided goods or services to the Company or any of its subsidiaries during the
last year of Employee’s employment with the Company. “Potential Supplier” means
any person or entity which has contacted or been contacted by or otherwise
identified by the Company or any of its subsidiaries as a possible supplier
during the last year of Employee’s employment with the Company, assuming that
Employee knows of such contact.
13.    Non-Solicitation. Employee agrees that during his employment with the
Company and during the Restricted Period, Employee shall not directly or
indirectly, alone or in concert with others, recruit, solicit, or induce, or
attempt to recruit, solicit, or induce, any employee of the Company or any of
its subsidiaries to terminate his or her employment with, or otherwise cease his
or her relationship with the Company or any of its subsidiaries. Notwithstanding
the foregoing, for purposes of this Agreement, neither (x) the placement of
general advertisements that may be targeted to a particular geographic or
technical area but that are not specifically targeted toward employees of
Company or its subsidiaries or their respective successors or assigns, nor (y)
the solicitation or hiring of any person with respect to whose recruitment or
hire the Employee is not directly and personally involved or about which
recruitment or hire the Employee otherwise does not have non-trivial knowledge,
shall constitute a breach of this Section.
14.    Enforcement. Employee agrees that the restrictions contained in Sections
10, 11, 12, and 13 of this Agreement are necessary for the protection of the
business and goodwill of the Company and are considered by him/her to be
reasonable for that purpose. Employee further agrees that any breach of Sections
10, 11, 12, and 13 of this Agreement will cause the Company substantial and
irrevocable harm for which money damages will be inadequate and therefore, in
the event of any such breach or threatened breach, in addition to such other
remedies as may be available, the Company shall have the right to specific
performance and injunctive relief. The parties further agree that to the extent
any provision or provision of Sections 10, 11, 12, and 13 of this Agreement
shall be held, found or deemed to be unreasonable, unlawful or unenforceable by
a court of competent jurisdiction, then any such provision or portion thereof
shall be deemed to be modified to the extent necessary in order that any such
provision or portion thereof shall be legally enforceable to the fullest extent
permitted by applicable law.
15.    Defend Trade Secrets Act. Pursuant to the Defend Trade Secrets Act of
2016, Employee acknowledges that Employee will not have criminal or civil
liability under any federal or state trade secret law for the disclosure of a
trade secret that (a) is made (i) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney and (ii)
solely for the purpose of reporting or investigating a suspected violation of
law; or (b) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal. In addition, if Employee files a
lawsuit for retaliation by the Company for reporting a suspected violation of
law, Employee may disclose the trade secret to Employee’s attorney and may use
the trade secret information in the court proceeding, if Employee (x) files any
document containing the trade secret under seal and (y) does not disclose the
trade secret, except pursuant to court order.
16.    Continuing Obligations. Employee acknowledges that his obligations under
Sections 10, 11, 12, 13 and 15 of this Agreement shall survive any termination
of Employee’s employment and/or the Employment Term to the extent provided in
this Agreement, regardless of the reason(s) for said termination, and whether
such termination is voluntary or involuntary on Employee’s part. Employee also
agrees to provide reasonable cooperation to the Company following termination of
employment. Employee shall be reimbursed for any expenses incurred in such
cooperation.
17.    Duty of Loyalty. Except with the prior written consent of the Company,
Employee will not, while employed by the Company, undertake or engage in any
other employment, occupation or business enterprise that would directly or
indirectly compete with, or would otherwise conflict or interfere with
Employee’s responsibilities and the performance of Employee’s duties hereunder,
except for (a) reasonable time devoted to volunteer services for or on behalf of
such religious, educational, non-profit and/or other charitable organization as
Employee may wish to serve, (b) reasonable time devoted to activities in the
non-profit and business communities consistent with Employee’s duties, including
without limitation industry-related boards and committees, and (c) such other
activities as may be specifically approved by the Company. In addition, with the
prior written consent of the CEO, which shall not be unreasonably withheld or
delayed, Employee may devote a reasonable time to membership on the boards of
directors of companies or entities that do not compete directly or indirectly
with the Company, provided such membership does not conflict or interfere with
Employee’s responsibilities and the performance of Employee’s duties hereunder.
This restriction shall not, however, preclude Employee from owning less than one
percent (1%) of the total outstanding shares of a company with shares that are
actively traded on an established U.S. or non-U.S. stock exchange or national
securities market or an over-the-counter market, or from employment or service
in any capacity with Affiliates of the Company. As used in this Agreement,
“Affiliates” means an entity under common management or control with the
Company.
18.    Miscellaneous.
(a)    Employee agrees that, to the extent permitted by applicable law, the
terms of this Agreement shall be and remain confidential; provided, however,
that Employee may disclose such details on a confidential basis to his spouse
(if any), financial counselor, tax advisor, or legal counsel retained by
Employee. Employee understands that nothing in this Agreement is intended to
limit employees’ rights to discuss the terms, wages, and working conditions of
their employment, as protected by applicable law.
(b)    The validity or enforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement, all such invalid and unenforceable clauses to be deemed severable in
all respects.
(c)    This Agreement shall not be modified or modifiable (nor shall any
obligation herein be waived, discharged or released) except by a written
instrument signed by both Employee and a duly authorized representative of the
Company acting at the direction of the Board of Managers of the Company.
(d)    This Agreement shall be construed and enforced in accordance with the
laws of the State of California. It shall not be construed for or against either
party, and the principle of contract construction whereby all ambiguities shall
be resolved in favor of the non-drafting party shall not be employed in the
construction or interpretation of this Agreement.
(e)    This is the complete Agreement between the parties relating to employment
and the subject matter hereof. It shall supersede any and all prior agreements
between the parties, whether written or oral, express or implied, and all prior
agreements between the parties are hereby terminated, extinguished, null and
void in all respects, including, without limitation the Existing Agreements,
except and to the extent provided in Section 1 above, and any provisions that
relate to restrictions on competition or solicitation, recruitment, hiring,
interference or similar obligations in any agreement binding Employee and to
which the Company or any of its affiliates are a party or beneficiary other than
the Non-Competition and Non-Solicitation Agreement to be entered into
contemporaneously herewith.
(f)    The waiver by either party of any breach of one provision of this
Agreement shall not be deemed to constitute a waiver of any other provision of
this Agreement or any subsequent breach of such provision or any other
provision.
(g)    This Agreement shall inure to the benefit of the Company and its
successors and assigns and shall be assignable by the Company in its sole
discretion to any person or entity. To the extent permissible under applicable
law, this Agreement shall inure to the benefit of, and be binding upon,
Employee’s heirs, beneficiaries, and legal representatives, but shall not be
assignable by Employee.
(h)    The portion of this Agreement entitled “Background” is incorporated into
and forms a part of this Agreement as if fully set out within the body of the
Agreement.
(i)    Section 409A. This Agreement shall be interpreted and administered so
that any amount or benefit payable hereunder shall be exempt from or compliant
with Code Section 409A, so that none of the severance or other payments and
benefits to be provided hereunder will be subject to the additional tax imposed
under Code Section 409A, and any ambiguities or ambiguous terms herein will be
interpreted to be exempt or so comply. The Company shall not be held liable for
any taxes, interest, penalties or other amounts owed by Employee under Code
Section 409A. The Company and Employee agree to work together in good faith to
consider amendments to this Agreement and to take such reasonable actions which
are necessary, appropriate or desirable to avoid imposition of any additional
tax or income recognition prior to actual payment to Employee under Code Section
409A. Employee’s right to receive any installment payments under this Agreement,
including, without limitation, any salary continuation payments that are payable
on Company payroll dates, shall be treated as a right to receive a series of
separate payments and, accordingly, each such installment payment shall at all
times be considered a separate and distinct payment as permitted under Code
Section 409A. To the extent that reimbursements or other in-kind benefits under
this Agreement constitute “nonqualified deferred compensation” for purposes of
Code Section 409A, (i) all expenses or other reimbursements hereunder shall be
made on or prior to the last day of the taxable year following the taxable year
in which such expenses were incurred by Employee, (ii) any right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, (iii) no such reimbursement, expenses eligible for
reimbursement, or in-kind benefits provided in any taxable year shall in any way
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year, and (iv) except as specifically provided
herein or in the applicable reimbursement arrangement, any such reimbursements
or in-kind benefits must be for expenses incurred and benefits provided during
the Employee’s lifetime. Notwithstanding anything to the contrary in this
Agreement, if Employee is deemed on the date of termination to be a “specified
employee” within the meaning of that term under Code Section 409A(a)(2)(B), then
with regard to any payment or the provision of any benefit that is considered
deferred compensation under Code Section 409A payable on account of a
“separation from service,” such payment or benefit shall not be made or provided
until the date which is the earlier of (A) the expiration of the six (6)-month
period measured from the date of such “separation from service” of Employee, and
(B) the date of Employee’s death, to the extent required under Code Section
409A. Upon the expiration of the foregoing delay period, all payments and
benefits delayed pursuant to this Section 18(i) (whether they would have
otherwise been payable in a single sum or in installments in the absence of such
delay) shall be paid or reimbursed to Employee in a lump sum, and any remaining
payments and benefits due under this Agreement shall be paid or provided in
accordance with the normal payment dates specified for them herein. The Company
warrants and represents that none of the payments or benefits hereunder are or
will constitute, or will be payable or provided pursuant to, a nonqualified
deferred compensation plan of a nonqualified entity within the meaning of Code
Section 457A, and the regulations and guidance (including, for avoidance of
doubt, Internal Revenue Service Notice 2009-8) thereunder.
(j)    Other Definitions.
(1)    “Cimpress” means Cimpress N.V., a Netherlands public limited liability
company and the ultimate parent entity of the Company as of the Effective Date
whose ordinary shares are publicly traded on NASDAQ.
(2)    “Code” means the Internal Revenue Code of 1986, as amended and in effect
from time to time, or any successor thereto, together with the rules,
regulations and interpretations promulgated thereunder.
(3)    “Restricted Period” means the period equal to twelve (12) months
following the Termination Date.
[Remainder of Page Intentionally Left Blank]



IN WITNESS WHEREOF, the parties hereto have executed this Amended and Restated
Employment Agreement as of the date first above written.
NATIONAL PEN CO. LLC




By: /s/Richard Obrigawitch
Name: Richard Obrigawitch
Title: CFO, VP, Secretary




EMPLOYEE




By: /s/Peter Kelly
Name: Peter Kelly









8796872_5.docx
EAST\138002738.8